Fourth Court of Appeals
                                     San Antonio, Texas
                                              June 3, 2016

                                         No. 04-16-00332-CV

                          IN RE GEICO Advantage Insurance Company

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On May 26, 2016, relator filed a petition for writ of mandamus. On May 27, 2016 relator
filed an emergency motion for temporary relief. This court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See Tex. R. App.
P. 52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than June 20, 2016. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. The trial court’s May 12, 2016
order compelling relator to respond to real party in interest’s requests for production numbers 67,
68, 69, 75, and 76 is stayed pending further ruling of this court.


           It is so ORDERED on June 3, 2016.


                                                    PER CURIAM



           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015CV05805, styled David Massengill v. GEICO Advantage Insurance
Company, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable Walden Shelton
presiding.